DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 4/23/2019.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 10-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benton et al. (US 2019/0226673 A1) in view of Metin et al. (WO 2018/065202 A1) (cited by Applicant).
Re claim 1, Benton discloses a door assembly (ref. 116, see fig. 1) for an appliance, the door assembly comprising: 
an outer door panel (see fig. 12 ref. 212) defining an indicator aperture (ref. 276); 
an inner door panel (ref. 210) spaced apart from the outer door panel to define an interior chamber (see figs. 4, 12); 
a first light source (¶ [0051] one or more light sources ref. 272) selectively emitting a first portion of light energy; 
a second light source (¶ [0051] one or more light sources 272) selectively emitting a second portion of light energy; 
an indicator lens (ref. 278) extending from a projection surface proximate the indicator aperture (see fig. 12 ¶ [0055]-[0058]) and a first surface facing the light source (see fig. 12 between refs. 279); and

Although Benton discloses multiple light sources and opaque partitions for preventing light leak, Benton does not explicitly disclose the indicator lens having a split receiving surface, the split receiving surface having a first surface facing the first light source and a second surface facing the second light source; and an opaque partition positioned between the first light source and the second light source for at least partially blocking the first portion of light energy from reaching the second surface and the second portion of light energy from reaching the first surface (i.e. the use of the indicator lens with plural light sources).
However, Metin discloses it is well-known in the household appliance indicator art (abstract) to provide an indicator lens (ref. 20, see figs. 1-2) extending from a projection surface proximate the indicator aperture (at ref. 21) and a split receiving surface (refs. 22), the split receiving surface having a first surface facing the first light source and a second surface facing the second light source (see figs. 2-3 each refs. 22 facing refs. 42); and an opaque partition (ref. 30) positioned between the first light source and the second light source for at least partially blocking the first portion of light energy from reaching the second surface and the second portion of light energy from reaching the first surface (¶ [0073]-[0075]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the indicator lens of Benton to further receive light from multiple light sources and to duplicate/modify the corresponding opaque partitions to block light from each of the multiple light sources, as suggested by Metin, in order to simplify assembly utilizing one lens component for plural indicator lights.
Re claim 3, Regarding “wherein the opaque partition extends past the first surface and the second surface by less than 0.2 inches”, Benton further discloses the opaque partition extends past the 
Re claim 4, Benton or Metin discloses wherein the opaque partition extends past the first surface and the second surface to a location proximate the projection surface (Benton see fig. 12 ref. 282 beyond first surface between 279s; Metin see figs. 2-3 ref. 30 surrounding beyond past surface of ref. 22).
Re claim 5, Metin further discloses wherein the first surface is located at a different vertical location relative to the second surface (see fig. 2).  Moreover, this being an obvious rearrangement of part depending on the desired light source/display arrangement.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claim 6, Metin further discloses wherein the indicator lens further comprises:  19501327US01/HUSA-772 a first leg (ref. 22) extending from the first surface toward the projection surface; a second leg extending from the second surface toward the projection surface; and a slot (see figs. 2-3 between ref. 22) defined between the first leg and the second leg, wherein the opaque partition is molded into the slot between the first leg and the second leg (ref. 31, 33 in between refs. 22, see fig. 3).
Re claim 10, Benton further discloses wherein the first light source and the second light source are single color light emitting diodes (LEDs) (¶ [0053]).
Re claim 11, Regarding “further comprising: a third light source selectively emitting a third portion of light energy, wherein the split receiving surface has a third surface facing the third light source; and a secondary opaque partition positioned between the second light source and the third light source for at least partially blocking the second portion of light energy from reaching the third surface and the third portion of light energy from reaching the second surface”, Benton and Metin further 
Re claims 12-13 and 15, Benton or Metin further discloses a console bracket (Benton ref. 246 see fig. 4;  Metin see fig. 2 rest of ref. 30, such as at hook ref. 36); extending between the inner door panel and the outer door panel along the transverse direction and between the first light source and the split receiving surface along the vertical direction.  Re claim 13, Regarding “wherein the console bracket defines a light channel extending along the vertical direction between a first opening proximate the first light source and the second light source and a second opening proximate the split receiving surface”, Metin discloses light channels (ref. 32 cavities).  Re claim 15, Regarding “wherein the light channel is defined by a light colored, polished inner wall”, the mere change in aesthetics is prima facie obvious for purposes of channeling lights.  See MPEP 2144.04(I) Aesthetic Design Changes.  See also MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Re claim 17, Benton further discloses a top panel (ref. 216 see fig. 1) that extends between the inner door panel and the outer door panel at a top end of the door assembly; and a user interface panel  (ref. 164) mounted within the top panel.  Regarding “wherein the first light source and the second light source are mounted on a bottom side of the user interface panel”, Benton discloses the aperture (ref. 276) below the user interface panel, and the mere rearrangement of parts of the first light source and the second light source to be “mounted” on a bottom side of the user interface panel would be prima facie obvious to integrate the circuits and lights into one control panel.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.
Re claim 18, Regarding “wherein the user interface panel is a capacitive interface panel comprising a control board”, Benton further discloses “touch pads” (¶ [0033]) and it being generally understood in the art that touch pads may include the commonly available capacitive touch interfaces.   Regarding “the first light source and the second light source being mounted to the control board”, as 
Re claim 19, Benton further discloses wherein the indicator lens is a light pipe formed from a glass, polycarbonate, polypropylene, or polyacrylic material (¶ [0057] acrylic; also consider ¶ [0041] polycarbonate or glass as other known optically transparent material).
Re claim 20, Independent claim 20 defines over claim 1 only in the recitation of a dishwasher appliance defining a vertical direction, a lateral direction, and a transverse direction, the dishwasher appliance comprising: a wash tub positioned within the cabinet and defining a wash chamber, including the door assembly of claim 1.  Benton further disclose a dishwasher appliance, as claimed (abstract, see fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benton in view of Metin, as applied above, and further in view of Kleinert et al. (US 2012/0320345 A1).
Re claim 2, Benton/Metin discloses as shown above but does not explicitly disclose wherein at least one of the first surface or the second surface is tinted to adjust a color of the first portion of light energy or the second portion of light energy, respectively.  However, Kleinert discloses it is well-known in the household appliance indiactor art to provide a lens (refs. 8 or 9) with at least one of the first surface or the second surface is tinted to adjust a color of the first portion of light energy or the second portion of light energy (¶ [0069] light filter to adapt the color shade of the light).  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the lens of Benton/Metin to further include a tint, as suggested by Kleinert, in order to enable adjustment of the color of light for aesthetics according to respective needs (Kleinert ¶ [0069]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Benton in view of Metin, as applied above, and further in view of Lippera (EP 2363056 B1) (cited by Applicant).
Re claims 7-8, Benton/Metin discloses as shown above but does not disclose wherein the projection surface is nonparallel to the split receiving surface, the indicator lens defining a projection path directing at least a portion of the first portion of light energy and the second portion of light energy through the indicator aperture and from the projection surface.  However, Lipper discloses wherein the projection surface is nonparallel to the receiving surface, the indicator lens defining a projection path directing at least a portion of the first portion of light energy through the indicator aperture and from the projection surface (see figs. 5-6, light guide 4 has nonparallel projection surface relative to receiving surface).  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the indicator lens of Benton/Metin to further have a nonparallel projection surface, as suggested by Lippera, in order to reduce lateral space and utilize vertical space to project indicator lights in a desirable position, e.g. at a vertical top of door.  Re claim 8, wherein the projection path defines an angle of curvature between about 60 and 120 degrees (see figs. 5-6 90 degrees).
Re claim 9
Re claim 16, Regarding “wherein the opaque partition extends down from the console bracket and into a slot defined by the indicator lens”, as discussed above, the arrangement of the light source and therefore the indicator lens and the opaque partition is prima facie obvious.  As such, the opaque partition would be expected or obvious to be position down from the console bracket towards the slot defined by the indicator lens.  See MPEP 2144.04(VI)(C) Rearrangement of Parts.

 
Allowable Subject Matter
Claims 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or suggest wherein the light channel is tapered such that the first opening is larger than the second opening, in the context of claim 14.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0046003 A1  note light guides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711